356 F.2d 942
JONES & GUERRERO COMPANY, Inc., a corporation, Appellant,v.DAIWA NAVIGATION CO., Ltd., Appellee.
No. 20049.
United States Court of Appeals Ninth Circuit.
February 17, 1966.

Appeal from the District Court of Guam; Paul D. Shriver, Judge.
Arriola, Bohn & Gayle, John A. Bohn, John J. Carniato, San Francisco, Cal., for appellant.
Barrett, Ferenz & Trapp, Walter S. Ferenz, W. Scott Barrett, Oakland, Cal., for appellee.
Before HAMLEY, KOELSCH, and BROWNING, Circuit Judges.
PER CURIAM:


1
Upon an examination of the record we conclude that the trial court's finding that appellant was indebted to appellee was a permissible inference from Plaintiff's Exhibit 1, the Wiseman deposition, and defense counsel's statement at pre-trial conference. The judgment is therefore affirmed.